DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
2.	This instant Office Action is in response to Original Filing on 8/12/2020.
3.	Claims 1-30 are pending and subject to election/restriction requirement.
Notice 
4.	An attempt was made via telephone to contact the Applicant’s representative to discuss the election/restriction of the invention.
5.	This is a 35 USC 111(a) application. 
Election/Restrictions
6.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group
Claims
Drawn to:
CPC (search area)
1  (I) 
1-18
1. A method of wireless communication performed by a user equipment (UE),
comprising: 
     receiving a configuration that indicates a number of bits to be used in an indication of at least one of a listen-before-talk (LBT) category or a channel access priority class to be used for uplink communications;
   receiving the indication of at least one of the LBT category or the channel access priority class to be used for a transmission starting point associated with one or more uplink communications, wherein the indication includes the number of bits indicated in
the configuration; and 
    performing an LBT procedure for an uplink communication, of the one or more uplink communications, transmitted at the transmission starting point, according to the LBT category or the channel access priority class.
H04W74/0866
H04W74/0808
H04W72/14
2  (II) 
19-25
19. A method of wireless communication performed by a user equipment (UE), comprising:

receiving downlink control information (DCI) that indicates an uplink resource
for transmission of an uplink communication in an unlicensed radio frequency spectrum band; 
determining a channel access priority class (CAPC) for the uplink
communication independently of the DCI; and 
transmitting the uplink communication in the indicated uplink resource using the determined CAPC.
H04W72/0413
H04W74/0875
H04W16/14
3 (III)
26-30
26. A method of wireless communication performed by a base station, comprising: 
determining a channel access priority class (CAPC) to be used for one or more
downlink non-unicast messages, that are not transmitted in a synchronization signal block, based at least in part on a duration of the one or more downlink non-unicast messages; and
transmitting the one or more downlink non-unicast messages using the
determined CAPC.
H04W74/006
H04W74/08
H04W72/042
H04W72/10

7.	Inventions I, II, III, and IV are distinct from each other because each group does not need the other group to function (See MPEP § 806.05(f)). 
Regarding Invention/Group I, a method performed by a user equipment as claimed for receiving an indication of a number of bits to user for LBT (listen before talk) procedure in particular for uplink communication and a starting point associated with one or more uplink communication.
Regarding Invention/Group II, a method performed by a user equipment as claimed for receiving DCI (downlink control information) that indicates uplink resource, determining a channel access priority class (CAPC) for uplink communication independently of the DCI. 
Regarding Invention/Group III, a method performed by a base station as claimed for determining a channel access priority class  for downlink non-unicast messages that are not transmitted in a synchronization signal block based on a duration of the downlink non-unicast messages.
In summary, when comparing the different groups listed above in the brief description there are multiple inventions being claimed and the dependent claims in each group are different as well. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
8.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply:
(a)    the inventions require a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d)    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
9. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 11, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477